                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:17-cv-00739-FDW


 HAROLD L. KISER,                                 )
                                                  )
         Plaintiff,                               )
                                                  )
 vs.                                              )
                                                  )                      ORDER
 ANDREW SAUL,                                     )
                                                  )
         Defendant.                               )
                                                  )
                                                  )

       THIS MATTER is before the Court on the Plaintiff’s Consent Motion for Fees Pursuant to

the Equal Access to Justice Act 28 U.S.C. § 2412(d)(1)(A) filed on October 13, 2020. (Doc. No.

25). Having reviewed the motion, supporting materials, memorandum in support, and the case file

the Court determines that Plaintiff should be awarded an attorney’s fee under the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412(d), in the amount of $14,500.00.

       IT IS ORDERED that Plaintiff’s Motion for Fees Under the Equal Access to Justice Act

28 U.S.C. § 2412(d)(1)(A) is GRANTED, to the extent that the Court will award attorney fees in

the amount of $14,500.00 and that pursuant to Comm’r of Soc. Sec. v. Ratliff, 130 S. Ct. 2521

(2010), the fee award will first be subject to offset of any debt Plaintiff may owe to the United

States. The Commissioner will determine whether Plaintiff owes a debt to the United States. If

so, the debt will be satisfied first, and if any funds remain, they will be made payable to Plaintiff

and mailed to Plaintiff’s counsel. If the United States Department of the Treasury reports to the

Commissioner that the Plaintiff does not owe a federal debt, the government will exercise its




         Case 3:17-cv-00739-FDW Document 27 Filed 10/21/20 Page 1 of 2
discretion and honor an assignment of EAJA fees and pay the awarded fees directly to Plaintiff’s

counsel. No additional petition pursuant to 28 U.S.C. § 2412(d) shall be filed.

       IT IS SO ORDERED.



                                    Signed: October 21, 2020




         Case 3:17-cv-00739-FDW Document 27 Filed 10/21/20 Page 2 of 2
